NO. 07-08-0333-CV



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL A



SEPTEMBER 24, 2008



______________________________





IN RE BOBBY LEWAYNE THOMAS, RELATOR



_________________________________





Before CAMPBELL and HANCOCK and PIRTLE, JJ.



MEMORANDUM OPINION



Relator, Bobby Lewayne Thomas, filed his Application for Writ of Mandamus on August 14, 2008, contending that the trial court failed to rule on his Motion for Requested Documents.  However, Thomas did not include in the appendix to his application a “certified or sworn copy of any order complained of, or any other document showing the matter complained of.”  
Tex. R. App. P.
 52.3(j)(A).  Therefore, it is unknown whether the trial court was aware of Thomas’s request.  Additionally, Thomas did not pay the filing fee required under Rule 5 of the Texas Rules of Appellate Procedure.  By letter from this Court dated August 18, 2008, we advised Thomas that the “filing fee in the amount of $125.00 did not accompany the captioned original proceeding.  Unless the filing fee is paid by Thursday, August 28, 2008, this proceeding will be subject to dismissal.”  
Tex. R. App. P.
 5.  Thomas has not paid the fee as directed nor has he filed an affidavit of indigence.  
See
 
Tex. R. App. P.
 
20.1.  

Accordingly, we 
deny Thomas’s petition.  
See
 
In re Chavez
, 62 S.W.3d 225 (Tex.App.–Amarillo 2001, orig. proceeding).



Mackey K. Hancock

Justice